COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00056-CR


MICHAEL LAVON SMITH                                                APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1
                                    ----------

      Appellant Michael Lavon Smith attempts to appeal from his conviction for

aggravated assault with a deadly weapon, to-wit: a firearm. The trial court’s

certification states that this “is a plea-bargain case, and the defendant has NO

right of appeal.” See Tex. R. App. P. 25.2(a)(2). On February 16, 2012, we

notified Smith that this appeal may be dismissed unless he or any party desiring

to continue the appeal filed a response showing grounds for continuing the

      1
      See Tex. R. App. P. 47.4.
appeal. Smith filed a pro se response that does not show grounds for continuing

the appeal. In accordance with the trial court’s certification, we therefore dismiss

this appeal. See Tex. R. App. P. 25.2(d), 43.2(f).


                                                     SUE WALKER
                                                     JUSTICE

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 29, 2012




                                         2